Citation Nr: 0013534	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  93-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 
1986 for the grant of service connection for a fungal 
disorder, to include tinea and onychomycosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a fungal disorder, to include tinea and 
onychomycosis.

3.  Entitlement to service connection for residuals of 
lymphadenitis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans' Affairs (VA) Regional Offices (RO's) 
in San Francisco, California and Oakland, California.  

In a June 1992 rating decision, the San Francisco VARO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for residuals of lymphadenitis of the right leg.  
The veteran appealed this denial, and, in October 1995, the 
Board remanded this case back to the Oakland VARO for further 
development, to include a VA examination.  In a February 1997 
rating decision, the RO addressed this claim for service 
connection on a de novo basis but continued the denial.  In 
the same decision, the RO granted service connection for a 
fungal disorder, to include tinea and onychomycosis, and 
assigned a 10 percent evaluation, effective as of November 8, 
1991.  The veteran perfected an appeal with regard to both 
the effective date for the grant of service connection for a 
fungal disorder and the initial evaluation assigned for this 
disorder, and, in a January 1998 rating action, the RO 
assigned an effective date of February 10, 1986.  This change 
in the effective date represents less than the full grant of 
benefits sought on appeal, and, as such, the veteran's claim 
of entitlement to an effective date prior to February 10, 
1986 for the grant of service connection for a fungal 
disorder remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for service connection for a 
fungal disorder was received by the San Francisco VARO on 
February 10, 1986, more than one year following his discharge 
from service.

3.  During the period from February 10, 1986 until July 24, 
1996, the veteran's fungal disorder symptoms included 
thickened and hypertrophied fingernails of the right hand, 
elongated dystrophic toenails, and depigmented areas of the 
elbows without evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.

4.  During the period on and after July 25, 1996, the 
veteran's fungal disorder has been manifested by extensive 
lesions in areas including all fingers of the right hand, all 
toes of both feet, the area from the ankles up to the knees 
of both lower extremities, and the edges of both feet and the 
toes.

5.  The veteran's initial claim of entitlement to service 
connection for lymphadenitis of the right leg was denied in a 
February 1971 rating decision; the veteran was informed of 
this decision in March 1971 but did not initiate an appeal of 
this decision.

6.  Evidence submitted since the February 1971 rating 
decision denying service connection for lymphadenitis of the 
right leg bears directly and substantially on the claim in 
question and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.

7.  The evidence of record, taken as a whole, does not 
support the finding of a causal relationship between any 
current right leg disorder and the veteran's reported 
lymphadenitis during service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 10, 
1986 for the grant of service connection for a fungal 
disorder, to include tinea and onychomycosis, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the period from February 10, 1986 until July 24, 1996 for 
a fungal disorder, to include tinea and onychomycosis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813 
(1999).

3.  The criteria for an evaluation of 30 percent for the 
period on and after July 25, 1996 for a fungal disorder, to 
include tinea and onychomycosis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7806 and 7813 (1999).

4.  The February 1971 rating decision denying entitlement to 
service connection for lymphadenitis of the right leg is a 
final decision.  38 U.S.C.A. § 7105(c) (West 1991).

5.  Evidence received since the February 1971 rating decision 
is new and material, and the RO's reopening of the veteran's 
claim of entitlement to service connection for residuals of 
lymphadenitis of the right leg is therefore proper.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

6.  Residuals of lymphadenitis of the right leg were not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective date prior to February 10, 1986 for 
service connection for a fungal disorder.

The statutory provisions for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (1999).  In 
cases involving direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R.
§ 3.400(b)(2)(i) (1999).  

In this case, the Board has reviewed the claims file and 
finds that the earliest documentation of record of a specific 
intent on the part of the veteran to claim service connection 
for a fungal disorder is a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), received by the San 
Francisco VARO on February 10, 1986.  In this application, 
the veteran claimed a "[r]ash over all of body."  As 
indicated above, the veteran was not granted service 
connection for a fungal disorder, to include tinea and 
onychomycosis, until the issuance of a February 1997 rating 
decision, which granted a 10 percent evaluation as of 
November 8, 1991; in a January 1998 rating decision, this 
effective date was extended to February 10, 1986 on the basis 
that the initial claim was considered to be pending. 

The Board has considered the veteran's contentions with 
regard to the question of whether an earlier effective date 
for the grant of service connection for a fungal disorder is 
warranted.  In his January 1998 Substantive Appeal, the 
veteran reiterated that this disability was first incurred on 
duty in 1944.  
 
The Board acknowledges the veteran's contentions with regard 
to the effective date for the grant of service connection for 
his fungal disorder, but is constrained to follow the 
applicable law in this case.  Overall, the Board finds no 
indication from the record that the veteran filed a claim 
for, or otherwise specified an intent to seek, service 
connection for a fungal disorder prior to February 10, 1986.  
The Board would further point out that this claim was 
received more than one year following the veteran's discharge 
from service.  As such, the claim of entitlement to an 
effective date prior to February 10, 1986 for the grant of 
service connection for a fungal disorder, to include tinea 
and onychomycosis, must be denied.  

II.  Initial evaluation in excess of 10 percent 
for a fungal disorder.

As an initial matter, the Board finds that the veteran's 
claim for an initial evaluation in excess of 10 percent for a 
fungal disorder is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a February 1997 rating decision, the RO granted service 
connection for a fungal disorder, to include tinea and 
onychomycosis, and assigned a 10 percent evaluation, 
effective as of November 8, 1991.  As indicated above, in a 
January 1998 rating action, the effective date was extended 
back to February 10, 1986.  The initial 10 percent evaluation 
remains in effect and is at issue in this case.  Since this 
is an initial evaluation, all pertinent evidence during the 
entire pendency of the initial claim for service connection 
will be addressed below.

The earliest medical evidence of a skin disorder during the 
pendency of this appeal is a May 1992 VA outpatient treatment 
report, which indicates a history of psoriasis of the 
extensor surfaces of the legs and arms for many years, with 
improvement of the psoriatic lesions since starting with a 
topical steroid.  A June 1992 treatment record indicates that 
the veteran had thick dystrophic toenails, and a diagnosis of 
onychomycosis was rendered.  In November 1992, the veteran 
was diagnosed with chronic dermatitis and psoriasis, and both 
loss of pigmentation of the right lower extremity and plaques 
of the bilateral upper extremities were noted.  In August 
1993, discoloration and loss of nails of the right hand were 
noted.  Also, in August 1993, the veteran was seen with 
complaints of itching of the elbows and right knee, and his 
psoriasis was noted to have not improved.  Elongated 
dystrophic toenails were noted in January 1994.  A February 
1994 VA treatment record indicates that the veteran's 
psoriasis of the elbows was well-controlled.  In December 
1994, February 1995, and March 1995, the veteran was 
diagnosed with onychomycosis.  In March 1994, the veteran was 
diagnosed with psoriasis, and an examination showed thickened 
and hypertrophied fingernails of the right hand, depigmented 
areas of the bilateral elbows, and dry flaky skin of the 
groin.  

On July 25, 1996, the veteran underwent a VA skin examination 
with an examiner who had reviewed his claims file.  Upon 
examination, the veteran's skin was noted to be 
hypopigmented, with thick lesions of all of the fingers of 
the right hand and all of the toes of both feet.  There were 
scaly, hyperpigmented skin lesions from the ankles up to the 
knees of both lower extremities, suggestive of stasis 
dermatitis.  Also, there were whitish and scaly skin lesions 
on the edges of both feet and the toes, with evidence of 
tinea pedis.  The diagnoses were psoriasis, onychomycosis, 
tinea pedis, stasis dermatitis, and vitiligo.  

The veteran underwent a second VA examination in January 
1997, during which he reported that his right hand had 
gradually gotten worse, with pain in the fingers.  The 
veteran's skin was noted to be hyperpigmented upon 
examination, with thick skin lesions on both sides of the 
elbows and the knee areas.  Also, there were thick, brownish, 
and brittle nails of all of the veteran's right-sided fingers 
and thick, brownish toenails of all toes, more pronounced in 
the great toenail areas.  A scaly skin lesion on the arches 
of both feet also was noted, and it suggested evidence of 
tinea pedis.  There also was a large hyperpigmented spot with 
a scaly skin lesion from the ankle up to the knee area on 
both sides of the legs.  A few hypopigmented spots were 
scattered on both thighs and the body.  However, there was no 
evidence of lymphadenopathy on either side of the groin.  The 
examiner diagnosed psoriasis, onychomycosis, tinea pedis, 
stasis dermatitis, and vitiligo and commented that there was 
no documentation for lichen simplex eczema or lymphadenitis.  

Subsequent VA medical records reflect treatment for 
onychomycosis in June 1998 and an infected fifth toe of the 
right foot in July 1998.  

In December 1998, the veteran underwent another VA 
examination, during which he reported constant podiatric care 
with antifungal medication.  An examination of the lower 
extremities revealed ichthyoid, scaly, and dry skin from the 
mid tibia down to the toes.  All of the toes of the lower 
extremities were dystrophic and compatible with fungal 
involvement.  In conclusion, the examiner noted no active 
skin lesions at the present time.  However, the examiner did 
note onychomycosis and suggested that, because of the nature 
of the widespread involvement of each lower extremity nail 
combined with the full involvement of the fungal infection, 
oral antifungals were not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Generally, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But see generally 
Fenderson v. West. 12 Vet. App 119 (1999) (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

The RO has evaluated the veteran's fungal disorder at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Codes 7806 
and 7813 (1999).  Under Diagnostic Code 7813, dermatophytosis 
is to be evaluated as eczema under Diagnostic Code 7806.  
Under Diagnostic Code 7806, eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  Eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement warrants a 30 percent evaluation.  A 50 
percent evaluation is in order for eczema with ulceration or 
extensive exfoliation or crusting, and systematic or nervous 
manifestations, or eczema which is exceptionally repugnant.  
The criteria have not been substantially revised during the 
period since February 10, 1986, the effective date of the 
grant of service connection for a fungal disorder.

The Board has reviewed the evidence dated up through July 24, 
1996 and finds that this evidence, consisting of treatment 
reports, does not demonstrate a level of skin disability that 
would warrant an evaluation in excess of 10 percent.  The 
veteran was assigned various diagnoses during this time, 
including psoriasis, dermatitis, and onychomycosis.  The 
Board does not suggest that some or all of the disability 
associated with the various diagnoses should not be 
considered as components of his service-connected disability 
in the absence of appropriate medical evidence.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

The Board is also aware that a May 1992 VA treatment record 
contains a notation of psoriatic lesions, and other symptoms 
included thickened and hypertrophied fingernails of the right 
hand, elongated dystrophic toenails, and depigmented areas of 
the elbows.  However, this evidence does not support a 
finding of constant exudation or itching, extensive lesions, 
or marked disfigurement.  To the extent that this evidence 
shows skin symptoms involving an exposed surface or extensive 
area, this symptomatology is fully contemplated in the 
criteria for a 10 percent evaluation under Diagnostic Code 
7806.

The evidence dated on and after July 25, 1996, however, shows 
a more extensive disability picture.  The July 1996 VA 
examination report indicates that the veteran had thick 
lesions of all of the fingers of the right hand and all of 
the toes of both feet, skin lesions from the ankles up to the 
knees of both lower extremities, and whitish and scaly skin 
lesions on the edges of both feet and the toes.  Similarly, 
the January 1997 VA examination report indicates thick skin 
lesions on both sides of the elbows and the knee areas, a 
scaly skin lesion on the arches of both feet, and a scaly 
skin lesion from the ankle up to the knee area on both sides 
of the legs.  Although the examiner in December 1998 noted no 
active skin lesions, this examiner did note the widespread 
involvement of the veteran's onychomycosis.  This evidence of 
what are apparently extensive skin lesions meets the criteria 
for a 30 percent evaluation under Diagnostic Code 7806 for 
the period on and after July 25, 1996.  However, there is no 
evidence of ulceration or extensive exfoliation or crusting, 
or systematic or nervous manifestations, and none of the 
veteran's examiners has characterized his skin disorder as 
exceptionally repugnant.  As such, the record affords no 
basis for a 50 percent evaluation under Diagnostic Code 7806.

In summary, the Board finds no basis for an evaluation in 
excess of 10 percent for the veteran's fungal disorder for 
the period from February 10, 1986 until July 24, 1999.  
However, a 30 percent evaluation, and not more, is in order 
for the period beginning on July 25, 1999.  In reaching this 
conclusion, the Board would point out that the veteran has 
not alleged, and the record does not demonstrate, that any 
recent findings were used in any way to deprive him of a 
higher rating when he was originally evaluated by the VA.  
See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected fungal disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

III.  Service connection for residuals of lymphadenitis of 
the right leg.

As a preliminary matter, the Board observes that entitlement 
to service connection for lymphadenitis of the right leg had 
previously been denied in a February 1971 rating decision.  
The veteran was informed of this decision in March 1971 but 
did not initiate an appeal of the decision, which, therefore, 
is deemed final under 38 U.S.C.A. § 7105(c) (West 1991).  
Under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the 
Board must consider the question of whether new and material 
evidence has been submitted in regard to a claim for service 
connection that had previously been denied in a final 
decision even if the RO denied the same claim on a de novo 
basis, as here.  

In this case, as further described below, the claims file 
includes a December 1997 VA medical record suggesting a link 
between a current right leg disability and reported 
lymphadenitis in service.  The Board finds that this evidence 
bears directly and substantially on the claim in question and 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
Board does not dispute the RO's consideration of this claim 
on a de novo basis.  See generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

Also, in view of Elkins v. West, 12 Vet. App. 209, 218-19 
(1999), the Board initially finds that the veteran's claim 
for service connection for residuals of lymphadenitis of the 
right leg is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

During service, beginning in January 1945, the veteran was 
treated for a "[w]eeping" rash involving a large area on 
the lateral side of the right leg immediately above the 
ankle.  The veteran, at that time, stated that he had first 
noticed this rash about nine months earlier, and a second-
degree weeping fungus infection was noted.  On the same date, 
the veteran was also diagnosed with lichen simplex, and his 
examiner noted that several large varicose veins were 
visible.  Later in January 1945, the veteran was noted to 
have a scale-like rash covering about eight inches of area 
between the ankle and knee of the right leg on the lateral 
surface.  An April 1945 service medical record suggests a 
diagnosis of eczema, with symptoms including oozing and 
crusting.  In May 1945, the veteran was noted to have a 
lichen simplex lesion on the lateral surface of the right leg 
above the ankle, with an enlarged femoral gland on the right 
with tenderness.  The veteran was prescribed potassium 
permanganate soaks (for both feet daily) and sulfathiazole, 
and he was discharged three days later to light duty for two 
days.  No abnormalities of the skin or of the extremities 
were noted in the report of the veteran's January 1946 
separation examination.

Records from Ulysses S. Curry, M.D., dated in 1985, include 
the first documentation of symptoms related to the veteran's 
claimed disability.  In a July 1985 entry, varicosities of 
the legs were noted, while, in December 1985, the veteran 
reported "itching all over."  

The Board has also reviewed the veteran's VA outpatient 
treatment records.  In September 1991, he was seen for 
complaints including weakness in the right leg.  He also 
complained of right leg pain in February and August of 1992.  
Psoriatic skin of the right lower extremity was noted in 
November 1992.  A June 1994 treatment record contains a 
notation of a history of a wound to the right leg during 
World War II.

In July 1996, the veteran underwent a VA skin examination.  
The diagnoses were psoriasis, onychomycosis, tinea pedis, 
stasis dermatitis, and vitiligo.  The report of this 
examination contains no references to lymphadenitis.

The veteran underwent another VA skin examination in January 
1997, and the report of the examination indicates that the 
examiner reviewed the veteran's claims file.  In reviewing 
the veteran's medical history, the examiner noted that the 
veteran's right leg fungus infection from 1945 had resolved 
by the time of discharge and that there was no documentation 
from the claims file to support his claimed in-service leg 
injury.  The examination report contains the same diagnoses 
as the report of the July 1996 VA skin examination.  The 
examiner further commented that, upon a review of the claims 
file, there was no documentation for the diagnosis of lichen 
simplex eczema secondary to tinea corporis or scleredema 
secondary to chronic lichen simplex.  The examiner also noted 
that there was no documentation of varicose veins, either.  
In conclusion, the examiner indicated that all of the 
veteran's current skin conditions were unrelated to the in-
service lichen simplex or to lymphadenitis, and, at the 
present time, there was no evidence of lymphadenitis, 
lymphedema, or varicose veins.  

Subsequent VA treatment records reflect that, in November 
1997, the veteran reported a history of a crush injury to the 
right leg in service.  An examination revealed skin problems 
of the right leg and decreased muscle power in the right 
lower extremity, and an assessment of a history of a crush 
injury to the right leg was rendered.  A December 1997 
treatment record indicates that the veteran had a history of 
right leg pain since 1947.  In a subsequent December 1997 
treatment record, the examiner noted that the veteran's right 
leg swelling had been attributed to his lymphatic problems in 
service.  The examiner noted that it was "credible" that 
the veteran suffered from this problem but also stated that 
the veteran's medical records were not available.  The Board 
also observes that the veteran was hospitalized at a VA 
facility from September to October of 1998 with a diagnosis 
of cellulitis of the right lower extremity, but, while the 
veteran reported a 15- to 20-year-history of right foot 
flare-ups, this report contains no information regarding the 
etiology of this disorder.

In December 1998, the veteran underwent a third VA skin 
examination, again with an examiner who reviewed the claims 
file "in great detail."  The report of this examination 
indicates that the veteran reiterated his history of an in-
service right leg abrasion, and he reported that his right 
leg pain extended from his hip down to his foot.  Following 
the examination, the examiner noted that the veteran had no 
active skin lesions at the current time and that there was no 
evidence of lymphadenitis, lymphadenopathy, or lymph edema 
involving the right lower extremity.

The Board has reviewed the records noted above and recognizes 
that the December 1997 VA treatment record indicates a 
possibility that the veteran's current right leg swelling was 
related to an in-service lymphatic problem.  However, the VA 
examiner who offered this opinion also indicated that the 
veteran's medical records were not available.  By contrast, 
the VA examiners who examined the veteran in January 1997 and 
December 1998 found no current disorder that was related to 
lymphadenitis.  Both of these examiners indicated that they 
had reviewed the veteran's claims file.  As such, given that 
the VA treatment provider who treated the veteran in December 
1997 did not have access to the veteran's medical records, 
the Board finds that the December 1997 medical opinion is of 
less probative value than the opinions of the VA examiners 
who examined the veteran in January 1997 and December 1998.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Taken as a whole, the medical evidence of record does not 
support the conclusion that the veteran currently suffers 
from residuals of lymphadenitis of the right leg.  The only 
other evidence of record supporting the veteran's claim is 
lay evidence.  During his December 1993 VA Travel Board 
hearing, the veteran described right leg problems that began 
in service and still persisted.  The veteran's son also 
testified during this hearing, and, additionally, the claims 
file includes lay statements from other friends and relatives 
of the veteran in support of his claim.  However, none of 
these individuals has been shown to possess the requisite 
medical knowledge needed to render either a diagnosis or a 
competent medical opinion regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 142 
F.3d 1434 (Fed. Cir. 1998) (stating that lay persons are 
"generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms").  

Overall, the preponderance of the evidence is against a 
conclusion that the veteran incurred residuals of 
lymphadenitis of the right leg as a result of service.  
Therefore, his claim for service connection for this 
disability must be denied.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, 
because the preponderance of the evidence is against the 
veteran's present claim, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Entitlement to an effective date prior to February 10, 1986 
for the grant of service connection for a fungal disorder, to 
include tinea and onychomycosis, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
period from February 10, 1986 until July 24, 1996 for a 
fungal disorder, to include tinea and onychomycosis, is 
denied.

Entitlement to an evaluation of 30 percent for the period on 
and after July 25, 1996 for a fungal disorder, to include 
tinea and onychomycosis, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for residuals of 
lymphadenitis of the right leg is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

